DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
  The use of the term “auxiliary tensioning bow” is misleading and misdescriptive because such element described in the specification and referenced by numeral 28 in the drawings is a “link” whereas a bow is known in the art to extend in a transverse direction of the vehicle.  Also, the use of the term “coupling rod” is misleading and misdescriptive because such element described in the specification and referenced by numeral 18 in the drawings is a “link” and not a rod.  In addition, it is thought that the use of the term rod throughout the specification should be changed to link.
Appropriate correction is required.

Claim Objections

Claims 1-20 are objected to because of the following informalities: 
The claims recitation of an “auxiliary tensioning bow” is misleading and misdescriptive because such element described in the specification and referenced by numeral 28 in the drawings is a “link” whereas a bow is known in the art to extend in a transverse direction of the vehicle.  Also, the recitation of a “coupling rod” is misleading and misdescriptive because such element described in the specification and referenced by numeral 18 in the drawings is a “link” and not a rod.  Also, in claim 20 it is thought that “connecting rod” should be changed to connecting link for the same reasons given above.
In claim 11, line 1, it is thought that –the—should be added before “coupling” to provide proper antecedence.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,364,779. This is a statutory double patenting rejection.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
9/27/22